



Exhibit 10.76
Conversion Notice
Effective October 1, 2018, Andeavor was acquired by Marathon Petroleum
Corporation (“MPC”) by merger, with Andeavor LLC (also referred to here as
“Andeavor”) being the surviving corporate entity. This transaction was the
“Merger.” In connection with the Merger, MPC and Andeavor filed relevant
materials with the U.S. Securities and Exchange Commission (the “SEC”),
including MPC’s registration statement on Form S-4 (the “Registration
Statement”) that includes a definitive joint proxy statement/prospectus and was
declared effective by the SEC on August 3, 2018. You may obtain the documents
free of charge at the SEC’s website, www.sec.gov, from MPC at its website,
www.marathonpetroleum.com, or by contacting MPC’s Investor Relations at
419.421.2414.
As a result of and at the effective time of the Merger, various outstanding
equity and equity-type awards were converted. Awards under the Andeavor Amended
and Restated 2011 Long-Term Incentive Plan (“2011 LTIP”) and the Tesoro
Corporation 2006 Long-Term Incentive Plan (“2006 LTIP”), and various inducement
option awards granted by Andeavor, were converted as explained below. This
notice applies to you, as applicable to the type(s) of equity and/or equity-type
awards you may hold under the 2011 LTIP and/or the 2006 LTIP and/or as the
holder of any inducement option awards.
1. Andeavor Market Stock Unit Awards under the 2011 LTIP (each an “Andeavor
MSU”).
Each outstanding Andeavor MSU in respect of Andeavor common stock was adjusted
as follows:
•
first, to account for the effect of the Merger, the Andeavor MSU was converted
into a time-based restricted stock unit (“RSU”) award with the number of
restricted stock units earned based on the greater of (i) the target number of
MSUs or (ii) actual performance at the time of the Merger, with actual
performance determined by the multiplying factor of the average closing stock
price for the 30 trading days prior to the Merger over the average closing stock
price for the 30 trading days prior to the Grant Date, capped at 200%; and



•
second, converted to an award denominated in shares of MPC common stock with the
number of shares of MPC common stock covered by the award as the product
(rounded down to the nearest whole number) of (a) 1.87 multiplied by (b) the
number of shares of Andeavor common stock covered by the award.



The number of converted Andeavor MSUs was determined by Andeavor’s Compensation
Committee in consultation with the Chief Executive Officer of MPC and in
accordance with the Andeavor MSU award agreements. The number of RSUs under the
converted Andeavor MSU is reflected in the award holder’s Fidelity Stock Plan
account.
2. Andeavor Performance Share Awards under the 2011 LTIP (each an “Andeavor
PSA”).
Each outstanding Andeavor PSA in respect of Andeavor common stock was adjusted
as follows:


1



--------------------------------------------------------------------------------





•
first, to account for the effect of the Merger, converted into a time-based
Andeavor RSU award with the number of RSUs earned based on the greater of (i)
the target number of RSUs or (ii) actual performance at the time of the Merger;
and



•
second, converted the award to an award denominated in shares of MPC common
stock and calculated the number of shares of MPC common stock covered by the
award as the product (rounded down to the nearest whole number) of (a) 1.87
multiplied by (b) the number of shares of Andeavor common stock covered by the
award.



The number of converted Andeavor PSAs was determined by Andeavor’s Compensation
Committee in consultation with the Chief Executive Officer of MPC and in
accordance with the Andeavor PSA award agreements. The number of RSUs under the
converted Andeavor PSA is reflected in the award holder’s Fidelity Stock Plan
account.
3. Andeavor Restricted Stock Unit Awards under the 2011 LTIP (each an “Andeavor
RSU”).
Each outstanding Andeavor RSU in respect of Andeavor common stock was adjusted
as follows:
•
first, to account for the effect of the Merger, converted into a time-based
Andeavor RSU award; and



•
second, converted the award to an award denominated in shares of MPC common
stock and calculated the number of shares of MPC common stock covered by the
award as the product (rounded down to the nearest whole number) of (a) 1.87
multiplied by (b) the number of shares of Andeavor common stock covered by the
award.



The number of RSUs under the converted Andeavor RSU is reflected in the award
holder’s Fidelity Stock Plan account.
4. Andeavor Restricted Stock Awards under the 2011 LTIP (each an “Andeavor
RSA”).
Each outstanding Andeavor RSA in respect of Andeavor common stock was adjusted
by converted the award to an award denominated in shares of MPC common stock and
calculated the number of shares of MPC common stock covered by the award as the
product (rounded down to the nearest whole number) of (a) 1.87 multiplied by (b)
the number of shares of Andeavor common stock covered by the award.
The number of restricted shares of MPC common stock under the converted Andeavor
RSA is reflected in the award holder’s Fidelity Stock Plan account.
5. Andeavor Option Awards under the 2006 LTIP (each an “Andeavor Option”).
Each outstanding Andeavor Option in respect of Andeavor common stock was
adjusted as follows:
•
first, to account for the effect of the Merger, converted into an award of
nonqualified stock options to purchase MPC common stock;



2



--------------------------------------------------------------------------------







•
second, the number of shares of MPC common stock covered by the converted award
was calculated as the product (rounded down to the nearest whole number) of (a)
1.87 multiplied by (b) the number of shares of Andeavor common stock covered by
the award; and



•
third, the exercise price per share of the converted award was set an amount
equal to (rounded up to the nearest whole cent) (a) the exercise price per share
applicable to the award divided by (b) 1.87.



The exercise price and number of shares of MPC common stock covered by the
converted Andeavor Option is reflected in the award holder’s Fidelity Stock Plan
account.
6. Andeavor Inducement Option Awards (each an “Andeavor Inducement Option”).
Each outstanding Andeavor Inducement Option in respect of Andeavor common stock
was adjusted as follows:
•
first, to account for the effect of the Merger, converted into an award of
nonqualified stock options to purchase MPC common stock;



•
second, the number of shares of MPC common stock covered by the converted award
was calculated as the product (rounded down to the nearest whole number) of (a)
1.87 multiplied by (b) the number of shares of Andeavor common stock covered by
the award; and



•
third, the exercise price per share of the converted award was set an amount
equal to (rounded up to the nearest whole cent) (a) the exercise price per share
applicable to the award divided by (b) 1.87.



The exercise price and number of shares of MPC common stock covered by the
converted Andeavor Inducement Option is reflected in the award holder’s Fidelity
Stock Plan account.
Terms of Converted Awards.
Each converted continues to be governed by the underlying award agreement, as
modified by this document. Generally, each such converted award differs from the
related award prior to its conversion in the following ways, as applicable to
the specific award type as based on the original award’s provisions:
1.
The Andeavor MSUs and Andeavor PSAs are now time-based RSU awards denominated in
shares of MPC common stock, which means that the converted award represents the
right to receive a specified number of shares of MPC common stock upon the
satisfaction of the time-based vesting and continuous employment criteria set
forth in the award agreement, but it is no longer subject to adjustment based on
stock price or the achievement of any other performance criteria described in
the award agreement.



3



--------------------------------------------------------------------------------





2.
The Merger constituted a “Change in Control” as defined in the applicable award
and the protections contained in the award that apply following a Change in
Control are now in effect for the duration specified in the award, to the extent
not otherwise modified by any separate agreement entered into by the award
holder and MPC and any of its affiliates.

3.
References to any “severance plan sponsored by the Company” or similar phrases
in the applicable award will include severance plans sponsored by MPC and its
affiliates, including Andeavor.

4.
You will not be in violation of the restrictive covenant (if any) contained in
an applicable award by providing the services prohibited in the restrictive
covenant to MPC or MPLX LP.

5.
Any notices related to a converted award should be directed to the following:

Marathon Petroleum Company LP
539 South Main Street
Findlay, OH 45840
Attention: Jonathan M. Osborne


For the avoidance of doubt (a) if your employment transfers to MPC or its
affiliates, that will not be considered a termination of employment or ceasing
to be an employee of Andeavor or its subsidiaries for purposes of the applicable
converted award and active employment with MPC or its affiliates will be
considered active employment with Andeavor and its subsidiaries for purposes of
the applicable converted award and (b) the Administrator of each converted award
is the Compensation Committee of the Board of Directors of MPC.


4

